



EXHIBIT 10.38
TIFFANY AND COMPANY
EXECUTIVE DEFERRAL PLAN
AMENDED AND RESTATED AS OF OCTOBER 17, 2019


WHEREAS, effective October 1, 1989, Tiffany and Company, a New York corporation,
established an unfunded executive deferral plan for the benefit of a select
group of management or highly compensated employees;


WHEREAS, effective October 1, 1998, Tiffany and Company amended such plan to
permit additional executives and the directors of its parent corporation,
Tiffany & Co., a Delaware corporation, to participate and to provide certain
additional alternatives with respect to compensation deferred in accordance with
such plan;


WHEREAS, effective January 1, 2003, Tiffany and Company and its parent
corporation further amended such plan to (i) eliminate Education Accounts, (ii)
provide for the establishment of an unlimited number of Fixed Period Benefit
subaccounts for pre-Retirement distributions, (iii) permit elections for
deferral of Bonus Compensation to be made during the Plan Year that immediately
proceeds the Plan Year in which such Bonus Compensation would otherwise be paid
but limit deferral of Bonus Compensation to 90% of Bonus Compensation, (iv)
allow the Administrator to make hardship distributions in circumstances that may
or may not result from a Disability, (v) allow Participants to make daily
changes in the Investment Funds used to value their respective Deferred Benefit
Accounts, (vi) vary the Investment Funds available for such purposes and (vii)
extend the Enrollment Period to the months of November and December each year.


WHEREAS, effective November 1, 2005, Tiffany and Company and its parent
corporation further amended such plan to (i) permit executives of Iridesse, Inc.
to participate, (ii) bring the plan into compliance with Section 409A of the
Code as follows: (a) by requiring a recently Eligible Employee who wishes to
participate in the year he becomes eligible to make a written election to become
a Participant within thirty (30) days of his becoming eligible; (b) by requiring
that Participants who wish to defer Bonus Compensation elect to





--------------------------------------------------------------------------------







do so no later than six months before the end of the fiscal year to which such
Bonus Compensation relates; (c) by requiring that elections to change the time
and form of a distribution (i) be made at least twelve months in advance, and
(ii) not defer distribution for a period of less than five years from the date
such distribution would otherwise have been made; (d) requiring that Specified
Employees not receive certain distributions resulting from a Termination of
Service earlier than six months after the date of the Termination of Service;
(e) providing that, in the event of plan termination, the Employer shall pay a
benefit to the Participant or his Beneficiary as otherwise required under the
plan; and (f) decreasing the minimum Retirement Account balance eligible for
distribution on an installment basis; and (iii) make other miscellaneous
modifications.


WHEREAS, effective January 1, 2006, Tiffany and Company and its parent
corporation further amended such plan to change the Enrollment Period to the
months of January through June each year, and to update such plan to reflect
current operational practices.


WHEREAS, effective December 31, 2008, Tiffany and Company further amended such
plan to change the definition of Termination of Service to ensure compliance
with Section 409A of the Code.


WHEREAS, effective August 1, 2009, Tiffany and Company and its parent
corporation further amended such plan to permit redirection of past
contributions amongst Retirement Accounts.


WHEREAS, effective as of February 1, 2010, Tiffany and Company and its parent
corporation further amended such plan to provide benefits for eligible
participants whose DCRB contributions under the Tiffany & Co. Employee Profit
Sharing and Retirement Savings Plan are limited by the Internal Revenue Code.



















--------------------------------------------------------------------------------





WHEREAS, effective as of September 4, 2012, Tiffany and Company and its parent
corporation further amended such plan to vary the Investment Funds used to value
Deferred Benefit Accounts.


WHEREAS, effective as of July 1, 2013, Tiffany and Company and its parent
corporation further amended such plan to vary the Investment Funds used to value
Deferred Benefit Accounts and to authorize Tiffany and Company to vary the
Investment Funds due to underperformance, in the absence of approval from the
parent corporation.


WHEREAS, effective as of March 17, 2016, and January 19, 2017, Tiffany and
Company and its parent corporation further amended such plan to revise the terms
of the Non-Competition and Confidentiality Covenants.


WHEREAS, effective as of October 17, 2019, Tiffany and Company and its parent
corporation further amended such plan to permit revision of the terms of the
Non-Competition and Confidentiality Covenants from time to time.


WHEREAS, the purpose of the plan is to provide selected executives and directors
an opportunity to defer a portion of their compensation in a manner best suited
to each participant’s individual needs.


NOW, THEREFORE, to carry the above intentions into effect, Tiffany and Company
does enter into this Amended and Restated Plan effective as of January 19, 2017.








    





--------------------------------------------------------------------------------





This Plan shall be known as the
TIFFANY AND COMPANY
EXECUTIVE DEFERRAL PLAN


ARTICLE I
DEFINITIONS


“Administrator” means the individual appointed to administer the Plan pursuant
to
Article VII.


“Affiliate” means, with reference to any Person, any second Person that
controls, is controlled by, or is under common control with, any such first
Person, directly or indirectly.


“Base Compensation” means a Participant’s salary and wages, including Executive
Deferral Contributions made hereunder and any pretax elective deferrals to any
Employer sponsored retirement savings plan or cafeteria plan, qualified pursuant
to Section 401(k) or Section 125 of the Code, but excluding bonuses and
overtime, all other Employer contributions to benefit plans, remuneration
attributable to Employer sponsored stock option plans and all other forms of
remuneration or reimbursement.


“Beneficiary” means the person, persons, trust or other entity, designated by
written revocable designation filed with the Administrator by the Participant to
receive payments in the event of the Participant’s death. If a designated
Beneficiary does not survive the Participant or if no Beneficiary is designated
as provided above, the Beneficiary shall be the legal representative of the
Participant’s estate. If a designated Beneficiary survives the Participant but
dies before payment in full of benefits under this Plan has been made, the legal
representative of such Beneficiary’s estate shall become the Beneficiary.
References to a Participant in this Plan in connection with payments hereunder
shall also refer to such Participant’s Beneficiary unless the context clearly
requires otherwise.


“Benefit Distribution Date” means a future date (or dates) selected by a
Participant during the applicable Enrollment Period within guidelines
established by the Administrator, as









--------------------------------------------------------------------------------





adjusted as permitted in this Plan, on which the Participant shall be entitled
to a benefit pursuant to this Plan equal to all or a designated portion of the
balance of his Fixed Period Benefit Account.


“Board” means the Board of Directors of Tiffany and Company, a New York
corporation.


“Bonus Compensation” means cash compensation paid to a Participant, excluding
Base Compensation, under the Employer’s bonus program or programs (including,
but not limited to cash Incentive Awards under Section 8 of Parent’s 1998
Employee Incentive Plan or Section 8 of Parent’s 2005 Incentive Plan), as such
may exist and be modified from time to time, and payable to a Participant
following the conclusion of the Employer’s fiscal year in respect of service
performed at any time during such fiscal year.
 
“Cause” means a termination of Participant’s employment, involuntary on
Participant’s part, which is the result of:


(i)
Participant’s conviction or plea of no contest to a felony involving financial
impropriety or a felony which would tend to subject the Employer or any of its
Affiliates to public criticism or materially interfere with Participant’s
continued service to the Employer or its Affiliate;



(ii)
Participant’s willful and unauthorized disclosure of material “Confidential
Information” (as that term is defined in the Non-Competition and Confidentiality
Covenants) which disclosure is in breach of such Covenants and actually results
in substantive harm to the Employer’s or its Affiliate’s business or puts such
business at an actual competitive disadvantage;



(iii)
Participant’s willful failure or refusal to perform substantially all such
proper and achievable directives issued by Participant’s superior (other than:
(A) any such failure resulting from Participant’s incapacity due to physical or
mental illness, or (B) any such refusal made by Participant in good faith
because Participant believes such directives to be illegal, unethical or
immoral) after a written demand for substantial performance is delivered to
Participant on behalf of Employer, which demand specifically identifies the
manner in which Participant has not




















--------------------------------------------------------------------------------





substantially performed Participant’s duties, and which performance is not
substantially corrected by Participant within ten (10) days of receipt of such
demand;


(iv)
Participant’s commission of any willful act which is intended by Participant to
result in his personal enrichment at the expense of the Employer or any of its
Affiliates, or which could reasonably be expected by him to materially injure
the reputation, business or business relationships of the Employer or any of its
Affiliates;



(v)
A theft, fraud or embezzlement perpetrated by Participant upon Employer or any
of its Affiliates.



For purposes of this definition, no act or failure to act on Participant’s part
shall be deemed “willful” unless done, or omitted to be done, by Participant in
bad faith toward, or without reasonable belief that such action or omission was
in the best interests of, Employer or its Affiliate. Notwithstanding the
foregoing, Participant shall not be deemed to have been terminated for Cause for
the purposes of this Plan unless and until there shall have been delivered to
Participant a copy of a resolution duly adopted by the affirmative vote of not
less than three-fourths (3/4th) of the entire membership of the Board (exclusive
of the Participant if Participant is a member of such Board) at a meeting called
and held for such purpose (after reasonable notice to Participant and an
opportunity for Participant, together with counsel for Participant, to be heard
before such Board), finding that, in the good faith opinion of such Board, Cause
exists as set forth above.


“Committee” means the Board of Directors of Tiffany, which shall have authority
over this Plan.


“Compensation” means Base Compensation, Bonus Compensation and Directors
Compensation in the aggregate.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“DCRB Contribution” shall have the meaning given such term under the Tiffany &
Co. Employee Profit Sharing and Retirement Savings Plan.


“DCRB Plan” means the portion of the Tiffany & Co. Employee Profit Sharing and











--------------------------------------------------------------------------------





Retirement Savings Plan providing for “DCRB Contributions” as defined under such
plan.


“Deferral Agreement” means a written or electronic agreement between a
Participant and the Employer, whereby a Participant agrees to defer a portion of
his Compensation and the Employer agrees to provide benefits pursuant to the
provisions of this Plan.


“Deferred Benefit Accounts” mean Retirement Accounts and Scheduled In-Service
Withdrawal Accounts.


“Determination Date” shall mean the last business day of every month, for each
Participant, his date of death, Retirement, or other termination of services
with Employer and, with respect to Independent Directors only, termination of
service as a Director.


“Director” means a member of Parent’s Board of Directors.


“Directors Compensation” means a Director’s annual retainer and any incremental
annual retainer paid or payable by Parent to Director for service as a Director,
including any per-meeting-attended compensation, but excluding Parent’s
contributions to benefit and retirement plans, remuneration attributable to
Parent-sponsored stock option plans and all other forms of remuneration or
reimbursement.


“Disability” means a condition such that a Participant is (i) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident or health plan covering
employees of Participant’s Employer.















--------------------------------------------------------------------------------





“Education Account” means a Deferred Benefit Account established pursuant to
Section 4.1.


“Effective Date” means October 1, 1989.


“Eligible Student” means an individual who is a relative of a Participant and
who is younger than the age of 14 when a subaccount is initially established,
pursuant to Section 4.3B.


“Eligible Employees” means Directors, all officers of the Employer,
“director”-level employees of Employer, and such other management and other
highly compensated employees of the Employer as identified and approved by the
Committee.


“Employer” means Tiffany, Parent, and Irridesse, or any other business entity
which adopts this Plan with consent of the Board of Directors of Parent.


“Enrollment Period” means, with respect to any Plan Year, the months of January
through June in the year preceding such Plan Year. The Enrollment Period may be
extended through July in the year preceding such Plan Year, upon an Eligible
Employee’s request and at the Administrator’s discretion. With respect to a
person who becomes an Eligible Employee during the course of a Plan Year, in
respect of such Plan Year the Enrollment Period means the thirty day period
following the date he becomes an Eligible Employee.


“Excess DCRB Contribution” means the Plan contribution described in Sections 3.3
and 3.4.


“Executive Deferral Contribution” means the Plan contribution described in
Section 3.2.















--------------------------------------------------------------------------------





“Fixed Period Benefit Account” means a Deferred Benefit Account established
pursuant to Section 4.3C.


“Independent Director” means a Director who is not an employee of Employer at
the time Participation in this Plan commences.


“Investment Fund” or “Fund” means any one of the investment funds described in
Schedule 4.5 which shall serve as means to measure value increases or decreases
with respect to a Participant’s Deferred Benefit Accounts.


“Iridesse” means Iridesse, Inc., a Delaware corporation, and any successor
organization.


“Non-Competition and Confidentiality Covenants” means an instrument containing
restrictive covenants incorporating non-competition, non-solicitation and
confidentiality requirements in such form as may be approved from time to time
by the Compensation Committee of Parent’s Board of Directors, duly completed and
executed by a Participant who is eligible to receive an Excess DCRB
Contribution.


“Parent” means Tiffany & Co., a Delaware corporation, and any successor
organization.


“Participant” means any Eligible Employee who has met the conditions for
participation as set forth in Article II.


“Permitted Retirement Age” means that date on which the Participant has attained
age 55, provided that if the Participant is an Independent Director the
Permitted Retirement Age for such Participant shall be his age on the date his
participation in the Plan commenced.


“Person” means any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated













--------------------------------------------------------------------------------





association or other entity, and shall include any successor (by merger or
otherwise) of such entity.


“Plan” means the Tiffany and Company Executive Deferral Plan as described in
this instrument, as amended from time to time.


“Plan Year” means the period from the November 1, 1989 through December 31, 1989
and thereafter, the twelve (12) consecutive month period beginning on each
January 1 and ending on each December 31.


“Pre-2005 Balances” means Deferred Benefit Account balances as of December 31,
2004, including any Investment Fund performance subsequent to December 31, 2004
(i) credited to such Accounts and (ii) attributable to balances as of December
31, 2004.


“Retirement” means any Termination of Service by a Participant after attaining
his Permitted Retirement Age, provided that if the Participant is an Independent
Director, Retirement shall mean any Termination of Service after attaining his
Permitted Retirement Age.


“Scheduled In-Service Withdrawal Account” means an Education Account or a Fixed
Period Benefit Account, provided that, on and after January 1, 2003, all
Education Accounts shall be converted to Fixed Period Benefit Accounts.


“Select Management Employee” means an Eligible Employee who has been appointed
by the Board as an officer of Tiffany and Company with the title of Vice
President, Group Vice President, Senior Vice President, Executive Vice
President, President, Chairman of the Board, chief operating officer, or who
otherwise has been specifically designated a Select Management Employee by the
Board. For the purpose of this definition, once a person has been appointed a
Select Management Employee, he or she will be deemed, for the purposes of this
Plan, to remain a Select Management Employee,















--------------------------------------------------------------------------------





regardless of any subsequent change in title or responsibility. Notwithstanding
the foregoing, the term “Select Management Employee” does not include any person
(a) whose principal place of work is outside the United States and (b) who is
paid his Compensation from a foreign bank or bank branch or who is eligible to
receive retirement, severance or similar benefits under foreign law or as a
result of foreign custom.


“Specified Amount” means $130,000, adjusted as provided in Section 416(i)(1)(A)
of the Code.


“Specified Employee” means (a) a Participant who is (i) an officer of the
Employer by which such Participant is employed and (ii) who has an annual
compensation greater than the Specified Amount, (b) a Participant who is a
five-percent owner of the Employer by which such Participant is employed, or (c)
a Participant who is a one-percent owner of the Employer by which such
Participant is employed and having an annual compensation from the Employer of
more than $150,000. Status as a Specified Employee shall be determined as of the
December 31 most recently preceding Participant’s Termination of Service date.


“Termination of Service” means:


(a)
with respect to Participant who is not an Independent Director, a termination of
services provided by the Participant to the Employer, whether voluntarily or
involuntarily, as determined by the Committee in accordance with Section 409A of
the Code and Section 1.409A-1(h) of the Treasury Regulations. In determining
whether a Participant who is not an Independent Director has experienced a
Termination of Service, the following provisions shall apply:



(i)
Termination of Service shall occur when the Participant has experienced a
termination of employment with the Employer. A Participant shall be considered
to have experienced a termination of employment for this purpose when the facts
and circumstances indicate that the Participant and














--------------------------------------------------------------------------------





his or her Employer reasonably anticipate that either (A) no further services
will be performed by the Participant for the Employer after the applicable date,
or (B) that the level of bona fide services the Participant will perform for the
Employer after such date (whether as an employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by the Participant (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of services to the Employer if the Participant has been providing
services to the Employer less than 36 months).


(ii)
If the Participant is on military leave, sick leave, or other bona fide leave of
absence, other than a Disability leave, the employment relationship between the
Participant and the Employer shall be treated as continuing intact, provided
that the period of such leave does not exceed 6 months, or if longer, so long as
the Participant retains a right to reemployment with the Employer under an
applicable statute or by contract. If the period of a military leave, sick
leave, or other bona fide leave of absence exceeds 6 months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship shall be considered to be terminated for
purposes of this Plan as of the first day immediately following the end of such
6-month period. In applying the provisions of this paragraph, a leave of absence
shall be considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.



(b)
With respect to a Participant who is an Independent Director, a “Termination of
Service” shall occur when such Participant ceases to be a Director, provided
that Director and Employer do not anticipate resumption of services as a
Director or Employee.
















--------------------------------------------------------------------------------





(c)
With respect to a Participant who serves simultaneously as a Director and an
employee of Employer, a Termination of Service shall occur as described in
paragraph (a) above for all contributions prior to such Termination of Service.
Should such Participant continue as a Director following a Termination of
Service pursuant to section (a) above, and continue executive deferral
contributions under the Plan as an Independent Director, a Termination of
Service shall occur pursuant to section (b) above for the purposes of such
executive deferral contributions.



“Tiffany” means Tiffany and Company, a New York corporation, and any successor
organization.


“Retirement Account” means a Deferred Benefit Account established pursuant to
Section 4.1.


“Vested” means that portion of a Participant’s Deferred Benefit Accounts to
which the Participant has a nonforfeitable right as defined in Section 5.1.


“Treasury Regulations” means the Treasury Regulations promulgated pursuant to
the Code, as amended from time to time.


ARTICLE II
MEMBERSHIP IN THE PLAN


2.1
Commencement of Participation. Each Eligible Employee who is an Eligible
Employee at any time during the Enrollment Period for any Plan Year shall be
eligible to become a Participant in the Plan as of the first day of such Plan
Year. Notwithstanding the foregoing, but subject to the limitation expressed in
Subsection 3.2 F below, each employee or Director who first becomes an Eligible
Employee throughout the course of the Plan Year shall be eligible to become a
Participant with respect to said Plan Year as of the first day of the month that
is at least thirty (30) days after he is designated as an Eligible Employee
provided that he shall have made a written election to become a Participant
within thirty (30)














--------------------------------------------------------------------------------





days of such designation and provided further that such election shall not be
effective with respect to Compensation earned for services performed prior to
the date of such election. Moreover, effective on and after February 1, 2010, if
an Eligible Employee who is also a Select Management Employee is entitled to a
DCRB Contribution under the DCRB Plan, and such DCRB Contribution is curtailed
by reason of the limitations under Sections 401(a)(17) or 415 of the Code, the
Eligible Employee shall receive an Excess DCRB Contribution under this Plan
effective as of the date that such DCRB Contribution is made under the DCRB Plan
regardless of whether the Eligible Employee has elected to participate in this
Plan for any other purpose.


2.2
Procedure For and Effect of Admission. Each individual who becomes eligible for
admission to participate in this Plan shall complete such forms and provide such
data as are reasonably required by the Employer as a condition of such
admission. By becoming a Participant, each individual shall for all purposes be
deemed conclusively to have assented to the provisions of this Plan and all
amendments hereto.



2.3
Cessation of Participation. Except as provided in Section 3.4C, a Participant
shall cease to be a Participant when he incurs a Termination of Service, or, for
purposes of Excess DCRB Contributions, on the date on which he ceases to be a
participant under the DCRB Plan. Such persons, and all active Participants on
the termination of the Plan, shall be deemed “former active Participants”.
Notwithstanding the foregoing, a former active Participant will be deemed a
Participant, for all purposes of this Plan except with respect to contributions
as described in Article III, as long as such former active Participant retains a
benefit pursuant to the terms of Article VI.

    
ARTICLE III
PLAN CONTRIBUTIONS

















--------------------------------------------------------------------------------





3.1
Executive Deferral Contribution. For each Plan Year, each Eligible Employee may,
by timely filing a Deferral Agreement with the Administrator, authorize the
Employer to reduce his Base Compensation, his Bonus Compensation, his Directors
Compensation or any combination of the foregoing, by fixed percentages, and to
have corresponding fixed dollar amounts credited to his Deferred Benefit
Accounts in accordance with Section 4.2. Credit to Deferred Benefit Accounts
shall be made in equal installments for each pay period in respect of Base
Compensation reductions and in a lump sum for each payment in respect of Bonus
Compensation and Directors Compensation reductions. Subject to the rules set
forth in Section 3.2 below, each Eligible Employee shall file a Deferral
Agreement with the Administrator or his appointee during the applicable
Enrollment Period for each

Plan Year.


3.2
Rules Governing Executive Deferral Contributions.



A.    Throughout any one Plan Year, a Participant may defer all or any portion
of his Compensation, except that a Participant may not defer: less than $2,000
in any Plan Year ending on or before December 31, 2002 or less than $1,000 in
any other Plan Year (except Plan Years in which the Participant elects not to
defer any portion of his Compensation); more than 50% of Base Compensation in
any Plan Year; or more than 90% of Bonus Compensation payable in any Plan Year
ending after December 31, 2002; or, for a person who becomes an Eligible
Employee during the course of a Plan Year, any portion of Base Compensation or
Bonus Compensation applicable to services performed prior to the Eligible
Employee’s date of election in that Plan Year.


B.    The amount of Compensation that a Participant elects to defer shall be
credited to the Participant’s Deferred Benefit Accounts during each Plan Year on
or about that date on which the Participant would have, but for his deferral
election,















--------------------------------------------------------------------------------





have been paid such Compensation.


C.    An election to defer Compensation pursuant to this Plan is irrevocable and
shall continue until the earlier of: (i) the Participant’s Termination of
Service, or (ii) the end of the Plan Year for which the deferral is effective.


D.    In respect of Bonus Compensation, an election to defer must be made no
later than six months before the end of the fiscal year with respect to which
such Bonus Compensation relates.


E.    Except as expressly provided in subsection D. above, each Eligible
Employee shall file a Deferral Agreement with the Administrator during the
applicable Enrollment Period for the Plan Year in question.


F.    No person who becomes an Eligible Employee during the course of Employer’s
Fiscal Year may file a Deferral Agreement with respect to Bonus Compensation for
that Fiscal Year except as expressly provided in subsection D. above.


3.3
Excess DCRB Contribution. Effective on and after February 1, 2010, if an
Eligible Employee who is also a Select Management Employee is entitled to a DCRB
Contribution under the DCRB Plan, and such DCRB Contribution is curtailed by
reason of the limitations under Sections 401(a)(17) or 415 of the Code, the
Eligible Employee shall have an Excess DCRB Contribution credited to his
Deferred Benefit Accounts in accordance with Section 4.2 effective as of the
date such DCRB Contribution is made under the DCRB Plan, regardless of whether
the Eligible Employee has elected to participate in this Plan for any other
purpose.



3.4
Rules Governing Excess DCRB Contributions.



A.    The amount of an Excess DCRB Contribution shall equal the excess of (i)
the











--------------------------------------------------------------------------------





amount of the DCRB Contribution that would have been made under the terms of the
DCRB Plan without giving effect to the limit on compensation imposed by Section
401(a)(17) of the Code or the limit on annual additions imposed by Section 415
of the Code, over (ii) the actual amount of the DCRB Contribution made on behalf
of such Eligible Employee.


B.    No Deferral Agreement shall be required for an Excess DCRB Contribution.


C.    If a Participant is eligible to continue receiving DCRB Contributions
under the DCRB Plan while in receipt of payments under an employer-sponsored
sickness or disability income plan or program, such Participant shall continue
to be eligible to have allocations of Excess DCRB Contributions credited to his
Deferred Benefit Accounts to the extent the requirements of Section 3.3 and this
Section 3.4 are otherwise met. Such Excess DCRB Contributions may continue
notwithstanding the Participant’s Termination of Service due to Disability.


ARTICLE IV
PARTICIPANT’S ACCOUNTS


4.1
Establishment of Accounts. The following Deferred Benefit Accounts shall be
established with respect to each Participant:



A.    Retirement Account,


B.    Scheduled In-Service Withdrawal Accounts.


All contributions on behalf of a Participant shall be deposited to the
appropriate Deferred Benefit Account, in accordance with Section 4.2.
    
4.2
Deferred Benefit Allocation. Each Eligible Employee shall submit to the












--------------------------------------------------------------------------------





Administrator, before the close of the Enrollment Period for each Plan Year, a
written statement specifying the Eligible Employee’s allocation of anticipated
contributions with respect to his Deferred Benefit Accounts. Notwithstanding the
foregoing, an Excess DCRB Contribution shall be allocated only to the Eligible
Employee’s Retirement Account.


4.3
Suballocation Within the Deferred Benefit Accounts.



A.    Retirement Subaccounts. In the event a Participant shall allocate a
portion of his anticipated contributions to his Retirement Account, he may,
during each applicable Enrollment Period, direct that portion of his anticipated
contributions to (i) a lump sum subaccount or to (ii) one of four installment
subaccounts.


A Participant entitled to receive Excess DCRB Contributions shall be permitted
to select a Retirement subaccount for such contributions that is different from
the Retirement subaccount selected for other contributions under the Plan. If a
Participant entitled to receive an Excess DCRB Contribution has not selected a
Retirement subaccount for such contributions, his Excess DCRB Contribution shall
be allocated to the Retirement subaccount most recently selected by the
Participant prior to the time such Excess DCRB Contribution is made or, if no
such Retirement subaccount has been selected, to the lump sum subaccount.
Notwithstanding the foregoing, if no Retirement subaccount has been selected by
the Participant prior to his first Excess DCRB Contribution, the Participant
shall be permitted to select a Retirement subaccount for such contribution (and
for future Excess DCRB Contributions) at any time during the Enrollment Period
ending in the calendar year in which such first Excess DCRB Contribution is made
or such other time as may be permitted by the Administrator (but in no event
later than December 31 of such calendar year).


Each Participant may only have one Retirement subaccount, except that a













--------------------------------------------------------------------------------





Participant entitled to receive Excess DCRB Contributions shall be permitted to
have two Retirement subaccounts-one for Excess DCRB Contributions and one for
other contributions under the Plan..


Subject to Section 6.1.F below, the lump sum Retirement subaccount will be paid
out in a lump sum within ninety (90) days of Retirement, and the installment
Retirement subaccount will be paid in five (5), ten (10), fifteen (15) or twenty
(20) annual installments, all pursuant to Section 6.1. In the absence of such
designation, contributions for that Plan Year will be paid out in a lump sum as
aforesaid.


Participants may, by written election made before December 31, 2006, redirect
contributions made before the date of such election to Participant’s Retirement
Account from the lump sum Retirement subaccount or any of the three installment
Retirement subaccounts to the lump sum account or to any of the four installment
subaccounts, provided (i) that each Participant shall, at the conclusion of such
redirection process, have only one Retirement subaccount; and (ii) that such
redirection shall not affect payments the Participant would otherwise receive in
calendar year 2005 or 2006.


On and after August 1, 2009, Participants shall have a one-time option during
his period of participation in the Plan to redirect, by written election, prior
contributions to Participant’s Retirement Account from the lump sum Retirement
subaccount or any of the four installment Retirement subaccounts to the lump sum
Retirement account or to any of the four installment Retirement subaccounts,
provided (i) that each Participant shall, at the conclusion of such redirection
process, have only one Retirement subaccount (or two Retirement subaccounts in
the case of a Participant who has received Excess DCRB Contributions and has
selected a separate Retirement subaccount for such contributions); (ii) that
Participant’s Retirement shall occur no earlier than one













--------------------------------------------------------------------------------





year after Participant’s written election for redirection is received by the
Plan Administrator; and (iii) Participant elects that distributions under the
Retirement Subaccount resulting from the redirection hereunder, whether in a
lump sum account or any of the four installment subaccounts, shall commence five
years after Participant’s Retirement. Should Participant’s Retirement occur
within one year following the date on which the Plan Administrator receives the
written election for redirection under this paragraph, such written election
shall be deemed null and void and Participant’s prior written election shall
apply. A Participant who has received Excess DCRB Contributions and has selected
two Retirement subaccounts (one for Excess DCRB Contributions and one for other
contributions under the Plan) shall be permitted to make the one-time election
described in this paragraph with respect to each such Retirement subaccount, and
such elections need not be made at the same time.


B.    Education Subaccounts. In the event a Participant shall allocate a portion
of his anticipated contributions to his Education Account, the Participant may
further allocate amongst subaccounts on behalf of Eligible Students. Said
allocation shall be made in writing prior to the beginning of the Plan Year on
Participant’s Deferral Agreement, or such other forms as are required by the
Administrator. In the absence of such suballocation, all contributions to the
Participant’s Education Account shall be equally allocated among the
Participant’s Education subaccounts. A Participant’s election pursuant to
Section 4.5 shall apply uniformly to each subaccount. A Participant, in any one
Plan Year, may not allocate less than $1,000 (except in Plan Years in which the
Participant elects not to defer any portion of his Compensation) to any one
Education subaccount.


Notwithstanding the foregoing, no Education Accounts shall be established
effective following the Plan Year ending December 31, 2002, and all Education
Accounts in effect as of such date shall be converted to Fixed Period Benefit
Accounts or subaccounts by filing a conversion schedule with the Administrator









--------------------------------------------------------------------------------





by which benefits payable in respect of each such Education Account and
subaccount shall become payable upon a specific Benefit Distribution Date
provided, however, that no conversion schedule shall permit amounts accumulated
pursuant to the Plan prior to January 1, 2003 to be paid to a Participant or
Beneficiary prior to the time such Participant or Beneficiary would have been
entitled to such payment under the Plan as it existed prior to the amendments
made effective January 1, 2003.


C.    Fixed Period Benefit Subaccounts. In the event a Participant shall
allocate a portion of his anticipated contributions to his Fixed Period Benefit
Account, the Participant may further allocate amongst subaccounts differentiated
by Benefit Distribution Dates. Said allocation shall be made in writing prior to
the beginning of the Plan Year on Participant’s Deferral Agreement, or such
other forms as are required by the Administrator, provided that (i) each
Participant shall have a one-time option in respect of each of his Benefit
Distribution Dates to change such Benefit Distribution Date to a date at least
five years subsequent to such original Benefit Distribution Date and (ii) such
option is exercised, if at all, at least one year prior to the original Benefit
Distribution Date by written notice to the Administrator. In the absence of such
suballocation, all contributions to the Participant’s Fixed Period Benefit
Account shall be equally allocated among Participant’s subaccounts. A
Participant’s election pursuant to Section 4.5 shall apply uniformly to each
subaccount. A Participant, in any one Plan Year, may not allocate less than
$1,000 (except in Plan Years in which the Participant elects not to defer any
portion of his Compensation) to any one Fixed Period subaccount. For elections
made prior to November of 2002, a Participant shall not elect a Benefit
Distribution Date with respect to the Fixed Period Benefit Account which occurs
prior to twenty-four (24) months from the date on which the first contribution
to such subaccount is first credited except as provided in Section 4.1 above.
For elections made in or after November of 2002, a Participant shall not elect a
Benefit Distribution Date with respect to a













--------------------------------------------------------------------------------





Scheduled In-Service Withdrawal Account which occurs prior to twenty-four (24)
months from the last day in the Plan Year in which such election is made.


4.4
Irrevocable Benefit Allocation. Once an Eligible Employee has allocated
anticipated contributions under the Plan and the Plan Year has begun, he may not
modify, alter, amend or revoke said allocations. Notwithstanding, a Participant
may, prior to the commencement of a new Plan Year, elect to modify, alter, amend
or revoke his future allocations to his Deferred Benefit Accounts (other than
allocations of Excess DCRB Contributions) to the extent the Administrator shall
provide, effective the first day of such new Plan Year.



4.5
Directed Valuation of Deferred Benefit Accounts. As provided herein, a
Participant may direct that his Deferred Benefit Accounts be valued, in
accordance with Section 4.7, as if the account was invested in one or more of
the Investment Funds listed in Schedule 4.5 attached. The Committee may, from
time to time, add additional Investment Funds to Schedule 4.5. A Participant
shall submit to the Plan Administrator in writing his investment selection for
evaluation purposes. The Participant may select one or more investment funds in
multiples of 1%. A Participant may make a separate selection with respect to
each Deferred Benefit Account. Investment Fund elections may be made daily. The
Committee may designate one or more Investment Funds to be used to value a
Participant’s Deferred Benefit Accounts in the event the Participant fails to
make an investment selection.



4.6
Administration of Investments. The investment gain or loss with respect to
contributions made to the Deferred Benefit Accounts on behalf of a Participant
shall continue to be determined in the manner selected by the Participant,
pursuant to Section 4.5, until a new designation is filed with the Plan
Administrator. If any Participant fails to file a designation, he shall be
deemed to have designated the first Investment Fund listed in Schedule 4.5
attached. A designation filed by a Participant changing his Investment Funds
shall apply to future contributions and/or amounts














--------------------------------------------------------------------------------





already accumulated in his Deferred Benefit Accounts. A Participant may change
his investment selection at any time throughout the course of each Plan Year.
Notwithstanding the foregoing sentence, the Administrator retains the discretion
to restrict the quantity of investment changes made by a participant in a Plan
Year, should that Participant’s investment changes indicate market timing or
other abuse.


4.7
Valuation of Deferred Benefit Accounts. The Deferred Benefit Accounts of each
Participant shall be valued, on any date prior to complete distribution of all
benefits due Participant under this Plan, based upon the performance of the
Investment Fund(s) selected by the Participant. Such valuation shall reflect the
net asset value expressed per share of the designated Investment Fund(s). The
fair market value of an Investment Fund shall be determined by the
Administrator. It shall represent the fair market value of all securities or
other property held for the respective fund, plus cash and accrued earnings,
less accrued expenses and proper charges against the fund. Each Deferred Benefit
Account shall be valued separately. A valuation summary shall be prepared on
each Determination Date.



4.8
Investment Obligation of the Employer. Benefits are payable as they become due
irrespective of any actual investments the Employer may make to meet its
obligations. Neither the Employer, nor any trustee (in the event the Employer
elects to use a grantor trust to accumulate funds) shall be obligated to
purchase or maintain any asset, and any reference to investments or Investment
Funds is solely for the purpose of computing the value of benefits. To the
extent a Participant or any person acquires a right to receive payments from the
Employer under this Plan, such right shall be no greater than the right of any
unsecured creditor of the Employer.



4.9
Change of Funds. In the event that any of the Investment Funds designated in
Schedule 4.5 attached underperforms in comparison to relevant benchmarks,
materially changes its investment objectives, adopts a plan of liquidation,
ceases to report its net asset values or otherwise ceases to exist, the Employer
may amend this








--------------------------------------------------------------------------------





Plan by designating new or additional funds for the purposes of Section 4.7 and
each Participant shall redirect the valuation of his or her Deferred Benefit
Accounts effective with the date of such amendment.


ARTICLE V
VESTING


5.1
A. Vesting Schedule - Executive Deferral Contributions. A Participant shall have
a fully Vested interest with respect to Executive Deferral Contributions and
Investment Fund performance credited to such contributions in his Deferred
Benefit Accounts, in all instances and at all times.



B. Vesting Schedule - DCRB Contributions.    A Participant shall be Vested in
his Excess DCRB Contributions and Investment Fund performance credited to such
contributions in his Deferred Benefit Accounts if, and to the same extent, he is
vested in his DCRB Contributions under the DCRB Plan.


C. Forfeiture of Vested DCRB Contributions. Notwithstanding Section 5.1B, any
Excess DCRB Contributions and Investment Fund performance credited to such
contributions in a Participant’s Deferred Benefit Accounts that would otherwise
be payable to a Participant or to his Beneficiary shall be forfeited in the
event that (i) the Participant’s employment with Employer is terminated by the
Employer for Cause, (ii) the Participant voluntarily resigns from the Employer
prior to reaching Participant’s Permitted Retirement Age and fails to execute
and deliver to the Employer the Non-Competition and Confidentiality Covenants
prior to the effective date of such resignation, or (iii) a former Participant
who has executed and delivered the Non-Competition and Confidentiality Covenants
breaches Section 2 of such Covenants.
    





--------------------------------------------------------------------------------





ARTICLE VI
BENEFITS/DISTRIBUTIONS


6.1    Termination of Service.


A.
If a Participant incurs a Termination of Service for any reason, the Employer
shall pay to the Participant, or to the Participant’s Beneficiary if applicable,
a benefit equal to the value of Participant’s Deferred Benefit Accounts,
determined pursuant to Section 4.7 and Section 5.1 on such distribution dates as
may be applicable under this Article VI.

  
B.
Subject to Section 6.1.F below, with the exception of funds allocated to the
Participant’s Retirement Account, if the Participant incurs a Termination of
Service for any reason, the benefit hereunder, including funds allocated to the
Participant’s Scheduled In-Service Withdrawal Accounts, shall be paid to the
Participant or the Participant’s Beneficiary, as applicable, as a lump sum
within ninety (90) days of the date of such Termination of Service, provided
that Participant has no discretion or control in determining the Plan Year in
which such lump sum amount is paid.



C.
Subject to Section 6.1.F below, with respect to funds allocated to the
Participant’s Retirement Account, if the Participant incurs a Termination of
Service for any reason other than his Retirement or Disability, the benefit
hereunder allocated to such Retirement Account, shall be paid to the Participant
or the Participant’s Beneficiary, as applicable, as a lump sum within ninety
(90) days of the date of such Termination of Service.



D.
Subject to Section 6.1.F below, with respect to funds allocated to the
Participant’s Retirement Account, if the Participant incurs a Termination of
Service by reason of his Retirement, the benefit hereunder allocated to such












--------------------------------------------------------------------------------





Retirement Account, shall be paid to the Participant or the Participant’s
Beneficiary, as provided in Section 6.2 below.


E.
With respect to funds allocated to the Participant’s Retirement Account, if the
Participant incurs a Termination of Service by reason of his Disability, the
Participant shall remain as a Participant in the Plan but shall be ineligible
for further contributions to his Deferred Benefit Accounts except as otherwise
provided in Section 3.4C. In that circumstance, funds allocated to the
Participant’s Retirement Account shall be paid to him commencing on his 65th
birthday in the form he elected pursuant to Section 4.3A.



F.
Notwithstanding anything stated in this Plan to the contrary, if a Participant
who is a Specified Employee incurs a Termination of Service, other than by
reason of such Participant’s death or Disability, no distribution of, payment
from or benefit in lieu of Participant’s Deferred Benefit Accounts other than
Pre-2005 Balances shall be made until the expiration of a period of six months
following such Separation of Service, and any payments otherwise scheduled under
this Plan during such six-month period shall be deemed deferred until the
earlier of the expiration of such six-month period or such Participant’s death.
On the expiration of such six month period (or such Participant’s death) all
such deferred payments shall be promptly made and all other payments shall be
made as otherwise scheduled or provided for herein.



6.2
Retirement Account - Form of Payment:



A.
Subject to Section 6.1F, if the Participant’s Termination of Service shall occur
as a result of Participant’s Retirement or Disability, and the Participant has
elected deferrals to a lump sum subaccount under Section 4.3A, the value of such
subaccount is to be paid to the Participant within 90 days of (i)












--------------------------------------------------------------------------------





the date of his Retirement, (ii) in the case of Participant who has made a
written election on and after August 1, 2009 for redirection, pursuant to the
fifth paragraph of 4.3A, the fifth anniversary of his Retirement, or (iii) in
the case of Disability, his 65th birthday; provided that, in all cases,
Participant has no discretion or control in determining the Plan Year in which
such lump sum amount is paid. Subject to Section 6.1F, if the Participant’s
Termination of Service shall occur as a result of Participant’s Retirement or
Disability, and the Participant has elected deferrals to an installment
subaccount under Section 4.3A, the benefit in respect of such subaccount shall
be paid by Employer to Participant in five, ten, 15 or 20 annual installments
beginning within 90 days of (x) the date of his Retirement, (y) in the case of
Participant’s written election on and after August 1, 2009 for redirection,
pursuant to the fifth paragraph of 4.3A, the fifth anniversary of Participant’s
Retirement, or (z) in the case of Disability, his 65th birthday; provided that,
in all cases, Participant has no discretion or control in determining the Plan
Year in which such lump sum amount is paid; and with each subsequent annual
installment to be paid on or before February 1 of each subsequent year,
determined as follows:


Five Annual Installments
Benefit Year
Percentage of Installment Retirement Account

1 (Year of Retirement/5th anniversary of Retirement/65th birthday)        20%
2                                         25%
3                                        33%
4                                        50%
5                                        100%









--------------------------------------------------------------------------------





Ten Annual Installments
Benefit Year Percentage of Installment Retirement Account
1 (Year of Retirement/5th anniversary of Retirement/65th birthday)    10%
2                                     11%
3                                    13%
4                                    14%
5                                    17%
6                                    20%
7                                    25%
8                                    33%
9                                    50%
10                                     100%




Fifteen Annual Installments


Benefit Year Percentage of Installment Retirement Account
1 (Year of Retirement /5th anniversary of Retirement/65th birthday)        7%
2                                         7%
3                                        8%
4                                        8%
5                                        9%
6                                        10%
7                                        11%
8                                        12%
9                                        12%
10                                         17%
11                                        20%
12                                        25%
13                                        33%
14                                        50%
15                                        100%





































--------------------------------------------------------------------------------





Twenty Annual Installments
Benefit Year Percentage of Installment Retirement Account
1 (Year of Retirement/5th anniversary of Retirement/65th birthday)    5%
2                                     5%
3                                    6%
4                                    6%
5                                    6%
6                                    7%
7                                    7%
8                                    8%
9                                    8%
10                                     9%
11                                    10%
12                                    11%
13                                    13%
14                                    14%
15                                    17%
16                                    20%
17                                    25%
18                                    33%
19                                    50%
20                                    100%




In the event a Participant receiving such installments dies before all
installments are paid, his Beneficiary shall receive the balance remaining in
such subaccount in a lump sum.
    
B.
Subject to Section 6.1.F, notwithstanding any provision to the contrary, if at
the time benefits are to commence, the Participant’s Retirement Account has a
value less than $10,000, the Participant’s benefit hereunder shall be paid to
the Participant as a lump sum within ninety (90) days of Participant’s
Termination of Service, provided that Participant has no discretion or control
in determining the Plan Year in which such lump sum amount is paid.



6.3 Education Account.


A.
If a Participant does not incur a Termination of Service prior to January 1 of
the calendar year in which an Eligible Student of the Participant attains a










--------------------------------------------------------------------------------





Determination Age, the Employer shall pay to the Participant a benefit, as soon
as administratively possible, determined as follows:


Eligible Student’s        Percentage of Eligible
Determination Age         Student’s Subaccount


18                    25%
19                     33%
20                    50%
21                     100%


B.
Subject to Section 6.1F if a Participant should incur a Termination of Service
for any reason while having a balance in his Education Account, the Vested
portion of the balance shall be distributed to the Participant, or Beneficiary
if applicable, in accordance with Section 6.1.



C.
Notwithstanding any provision to the contrary, if, on the January 1 of the
calendar year in which an Eligible Student of Participant attains age 18, the
Eligible Student’s subaccount has a balance of less than $20,000, then said
balance shall be paid to the Participant as soon as administratively possible.



6.4    Fixed Period Benefit Account.


A.
If a Participant does not incur a Termination of Service prior to a designated
Benefit Distribution Date, the Employer shall pay to the Participant a benefit
equal to the balance of the Participant’s subaccount which has been earmarked
with respect to said Benefit Distribution Date, provided, however, that each
Participant shall have a one-time option in respect of each such Benefit
Distribution Date, to postpone the Benefit Distribution Date for no less than
five years, such option to be exercised, if at all, by written notice give to
the Administrator no less than one year earlier than such original Benefit
Distribution Date.
















--------------------------------------------------------------------------------





B.
Subject to Section 6.1.F, if a Participant should incur a Termination of Service
for any reason while having a balance in his Fixed Period Benefit Account, the
balance shall be distributed to the Participant, or Beneficiary, if applicable,
in accordance with Section 6.1



6.5    Unforeseeable Emergency Distribution.
    
A.
In the event of an unforeseen emergency, a Participant may apply in writing to
the Committee for withdrawal against his Deferred Benefit Accounts, other than
Excess DCRB Contributions and Investment Fund performance credited to such
contributions in his Deferred Benefit Accounts. The withdrawal shall only be
allowed at the discretion of the Committee and for purposes which constitute an
“unforeseeable emergency” as defined in Section 409A(a)(2)(B)(ii)(I) of the Code
and regulations promulgated thereunder. For the purpose of withdrawals, the
value of all available Deferred Benefit Accounts shall be determined on the
Determination Date next following the date as of which the application is
approved by the Committee and shall be paid as soon as practical thereafter. The
Committee shall approve such application only to relieve an unforeseeable
emergency and shall make no distribution in excess of the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated by the Participant as a result of the distribution, after taking
into account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). In making a determination whether to
approve any such application, the Committee may require the Participant to
submit such proof as to the existence of such unforeseeable emergency as the
Committee shall deem necessary and shall consider all relevant facts and
circumstances presented by the Participant. All determinations under this












--------------------------------------------------------------------------------





Section shall be based upon uniform and nondiscriminatory rules and standards
applicable to all Participants similarly situated and shall be final, conclusive
and binding on all interested parties.


B.
To the extent a withdrawal shall be permitted pursuant to this Section 6.5, the
Participant’s Deferred Benefit Accounts shall be correspondingly reduced in the
following order:



1.    The Fixed Period Benefit Account,


2.    The Education Account,


3.    The Retirement Account.


6.6
Tax Withholding. To the extent required by the law in effect at the time
benefits are distributed pursuant to this Article VI, the Employer or its agents
shall withhold any taxes required by the federal or any state or local
government from payments made hereunder.



ARTICLE VII
ADMINISTRATION


7.1
Appointment of Administrator. Tiffany shall appoint, on behalf of all
Participants, an Administrator. The Administrator may be removed by Tiffany at
any time and he may resign at any time by submitting his resignation in writing
to Tiffany. A new Administrator shall be appointed as soon as possible in the
event that the Administrator is removed or resigns from his position. Any person
so appointed shall signify his acceptance by filing a written acceptance with
Tiffany.








--------------------------------------------------------------------------------





7.2
Administrator’s Responsibilities. The Administrator is responsible for the day
to day administration of the Plan. He may appoint other persons or entities to
perform any of his fiduciary functions. Such appointment shall be made and
accepted by the appointee in writing and shall be effective upon the written
approval of Tiffany. The Administrator and any such appointee may employ
advisors and other persons necessary or convenient to help him carry out his
duties including his fiduciary duties. The Administrator shall have the right to
remove any such appointee from his position. Any person, group of persons or
entity may serve in more than one fiduciary capacity.



7.3
Records and Accounts. The Administrator shall maintain or shall cause to be
maintained accurate and detailed records and accounts of Participants and of
their rights under the Plan and of all investments, receipts, disbursements and
other transactions. Such accounts, books and records relating thereto shall be
open at all reasonable times to inspection and audit by the Employer and by
persons designated thereby.



7.4
Administrator’s Specific Powers and Duties. In addition to any powers, rights
and duties set forth elsewhere in the Plan, the Administrator shall have the
following discretionary powers and duties:



A.    To adopt such rules and regulations consistent with the provisions of the
Plan;


B.    To enforce the Plan in accordance with its terms and any rules and
regulations he establishes;


C.    To maintain records concerning the Plan sufficient to prepare reports,
returns and other information required by the Plan or by law;

















--------------------------------------------------------------------------------





D.    To construe and interpret the Plan and to resolve all questions arising
under the Plan;


E.    To direct the Employer to pay benefits under the Plan, and to give such
other directions and instructions as may be necessary for the proper
administration of the Plan;


F.    To be responsible for the preparation, filing and disclosure on behalf of
the Plan of such documents and reports as are required by any applicable federal
or state law.


7.5
Employer’s Responsibility to Administrator. The Employer shall furnish the
Administrator such data and information as he may require. The records of the
Employer shall be determinative of each Participant’s period of employment,
termination of employment and the reason therefor, leave of absence,
reemployment, years of service, personal data, and compensation reductions.
Participants and their Beneficiaries shall furnish to the Administrator such
evidence, data, or information, and execute such documents as the Administrator
requests.



7.6
Liability. Neither the Administrator nor the Employer shall be liable to any
person for any action taken or omitted in connection with the administration of
this Plan unless attributable to his own fraud or willful misconduct; nor shall
the Employer be liable to any person for such action unless attributable to
fraud or willful misconduct on the part of the director, officer or employee of
the Employer.


















--------------------------------------------------------------------------------





7.7
Procedure to Claim Benefits. Each Participant or Beneficiary must claim any
benefit to which he is entitled under this Plan by a written notification to the
Administrator. If a claim is denied, it must be denied within a reasonable
period of time, and be contained in a written notice stating the following:



A.    The specific reason for the denial,


B.    Specific reference to the Plan Provision on which the denial is based,


C.    Description of additional information necessary for the claimant to
present his claim, if any, and an explanation of why such material is necessary,
and


D.    An explanation of the Plan’s claim procedure.


The claimant will have sixty (60) days to request a review of the denial by the
Administrator, who will provide a full and fair review. The request for review
must be written and submitted to the same person who handles initial claims. The
claimant may review pertinent documents, and he may submit issues and comments
in writing. The decision by the Administrator with respect to the review must be
given within sixty (60) days after receipt of the request, unless special
circumstances require an extension (such as for a hearing). In no event shall
the decision be delayed beyond one hundred twenty (120) days after receipt of
the request for review. The decision shall be written in a manner calculated to
be understood by the claimant, and it shall include specific reasons and refer
to specific Plan provisions as to its effect.


7.8
Challenging Forfeiture of Benefits due to Termination for Cause. If the
Committee shall have determined that a Participant or his Beneficiary shall
forfeit any amounts attributable to Excess DCRB Contributions under this Plan
due to a Termination of Service for Cause, such Participant (or his Beneficiary
in the event












--------------------------------------------------------------------------------





Participant is deceased) shall have the right to elect to challenge such
forfeiture through binding arbitration held in New York City, New York under the
then existing Commercial Arbitration Rules of the American Arbitration
Association. Arbitration proceedings shall be conducted by three arbitrators who
shall be authorized to determine whether Cause for termination existed, but
solely for the purpose of determining rights to benefits under this Plan.
Without limit to their general authority, the arbitrators shall have the right
to order reasonable discovery in accordance with the Federal Rules of Civil
Procedure. The final decision of the arbitrators shall be binding and
enforceable without further legal proceedings in court or otherwise, provided
that either party to such arbitration may enter judgment upon the award in any
court having jurisdiction. The final decision arising from the arbitration shall
be accompanied by a written opinion and decision which shall describe the
rational underlying the award and shall include findings of fact and conclusions
of law. The cost of such arbitration shall initially be borne equally to the
parties to such arbitration (which parties shall be limited to the Employer and
the Participant (or his Beneficiary)), and each party shall bear its or his own
legal fees; however, the arbitrators shall have authority to award the
Participant (or his Beneficiary) his or her legal fees and costs if the
arbitrators determine that the decision to forfeit any benefit was made in bad
faith. As a condition to proceeding with such arbitration the Employer may
require the Participant or his Beneficiary to agree, in writing, that the
arbitration award will be binding upon the Participant or such Beneficiary, as
the case may be, in connection with rights under this Plan, and that the
Participant waives any right to proceed through court proceedings. Such award
shall be confidential and shall not be binding or admissible in connection with
any other proceeding.

















--------------------------------------------------------------------------------





ARTICLE VIII
AMENDMENT AND TERMINATION


8.1
Plan Amendment. The Plan may be amended in whole or in part by Tiffany and
Parent at any time; provided that no such amendment shall reduce any
Participant’s Vested Deferred Benefits. Notice of any such amendment shall be
given in writing to each Participant and each Beneficiary of a deceased
Participant.



8.2
No Premature Distribution. No amendment hereto shall permit amounts accumulated
pursuant to the Plan prior to the amendment to be paid to a Participant or
Beneficiary prior to the time he would otherwise be entitled thereto.



8.3
Termination of the Plan. Tiffany reserves the right to terminate the Plan and/or
the Deferral Agreements pertaining to Participants at any time in the event that
Tiffany, in its sole discretion, shall determine that the economics of the Plan
have been adversely and materially affected by a change in the tax laws, other
governmental action or other event beyond the control of the Participant and
Tiffany or that the termination of the Plan is otherwise in the best interest of
the Tiffany.



8.4
Effect of Termination. In the event of Plan termination pursuant to Section 8.3,
the Employer shall pay a benefit to the Participant or the Beneficiary of any
deceased Participant as otherwise required under the Plan provided that the
Employer retains the discretion, in the event of a Plan termination meeting the
requirements of Section 1.409A-3 (j)(4)(ix) of the Treasury Regulations, to pay
a lump-sum benefit in accordance with such Treasury Regulation to each
Participant or the Beneficiary of any deceased Participant, in lieu of other
benefits under this Plan, equal to the full value of Participant’s Deferred
Benefit Accounts determined pursuant to Section 4.7.



8.5
Adverse Determination. Notwithstanding anything stated to the contrary in this
Plan, if at any time, as a result of a Final Determination, a tax is payable by
a Participant in










--------------------------------------------------------------------------------





respect of any benefit under this Plan prior to payment under the terms of this
Plan of such benefit, then Employer shall pay to the Participant who is required
to pay such tax the amount of such tax and such Participant’s Deferred Benefits
shall be reduced by the amount of such tax. Employer reserves the right, in its
sole discretion, to allocate the amount of such tax among the various Deferred
Benefit Accounts of any Participant who is required to pay such tax. For the
purposes of this Section 8.5 the term “Final Determination” means (i) an
assessment of tax by the United States Internal Revenue Service addressed to the
Participant or his Beneficiary which is not timely appealed to the courts; (ii)
a final determination by the United States Tax Court or any other Federal Court,
the time for an appeal thereof having expired or been waived; or (iii) an
opinion by Employer’s counsel, addressed to Employer and in form and substance
satisfactory to Employer, to the effect that amounts payable under the Plan are
subject to Federal income tax to the Participant or his Beneficiary prior to
payment under the terms of the Plan. No Final Determination shall be deemed to
have occurred until the Employer has actually received a copy of the assessment,
court order or opinion which forms the basis thereof and such other documents as
it may reasonably request.


ARTICLE IX
MISCELLANEOUS


9.1
Supplemental Benefits. The benefits provided for the Participants under this
Plan are in addition to benefits provided by any other plan or program of the
Employer and, except as otherwise expressly provided for herein, the benefits of
this Plan shall supplement and shall not supersede any plan or agreement between
the Employer and any Participant.



9.2
Governing Law. The Plan shall be governed and construed under the laws of the
State of New York as in effect at the time of its adoption.
















--------------------------------------------------------------------------------





9.3
Jurisdiction. The courts of the State of New York shall have exclusive
jurisdiction in any or all actions arising under this Plan.



9.4
Binding Terms. The terms of this Plan shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, executors, administrators
and successors.



9.5
Spendthrift Provision. The interest of any Participant or any Beneficiary
receiving payments hereunder shall not be subject to anticipation, nor to
voluntary or involuntary alienation until distribution is actually made.



9.6
No Assignment Permitted. No Participant, Beneficiary or heir shall have any
right to commute, sell, transfer, assign or otherwise convey the right to
receive any payment under the terms of this Plan. Any such attempted assignment
shall be considered null and void.



9.7
Construction. All headings preceding the text of the several Articles hereof are
inserted solely for reference and shall not constitute a part of this Plan, nor
affect its meaning, construction or effect. Where the context admits, words in
the masculine gender shall include the feminine and neuter genders, and the
singular shall mean the plural.



9.8
No Employment Agreement. Nothing in this Plan or in any Deferral Agreement
entered into under this Plan shall confer on any Participant the right to
continued employment with any Employer and, except as expressly set forth in a
written agreement entered into with the express authorization of the Board of
Directors of Employer, both the Participant and the Employer shall be free to
terminate Participant’s employment for any cause or without cause.








--------------------------------------------------------------------------------





9.9
2005 and Subsequent Amendments. None of the amendments made to this Plan in 2005
or after shall be read to invalidate any election made on or prior to December
31, 2004 that would have been permissible under the terms of the Plan as it
existed on December 31, 2004 and such elections shall be deemed to remain in
effect unless changed as expressly provided for hereunder.





Tiffany and Company
(“Tiffany”)




By: /s/ Leigh M. Harlan
Name:    Leigh M. Harlan                        
Title: SVP - General Counsel, Secretary


Attest: /s/ Catherine So
Name: Catherine So
Title: Assistant Secretary


Tiffany & Co.
(“Parent”)
                        
    
By: /s/ Leigh M. Harlan
Name: Leigh M. Harlan
Title: SVP - General Counsel, Secretary
                            


Attest: /s/ Catherine So
Name: Catherine So
Title: Assistant Secretary


        































--------------------------------------------------------------------------------





Schedule 4.5 to Tiffany and Company Executive Deferral Plan






1.
NVIT Money Market Fund - Money Market

2.
PIMCO VIT Total Return Admin. Fund - Bond

3.
MFS VIT Value Fund - Large Cap Value

4.
Fidelity VIP II Contra Fund - Large Cap Blend

5.
T. Rowe Price New America Growth Fund - Large Cap Growth

6.
Dreyfus Stock Index Fund - Large Blend

7.
NVIT Multi-Manager Small Cap Value Fund - Small Cap Value

8.
MS UIF Mid Cap Growth Fund - Mid Cap Growth

9.
Janus Aspen Series Overseas Fund - Foreign Large Growth

10.
Legg Mason ClearBridge Small Growth I - Small Cap Growth

11.
Goldman Sachs VIT Mid Cap Value Fund - Mid Cap Value

12.
Oppenheimer Global Securities VA Fund - Global Equity

13.
PIMCO VIT Real Return - Bond

14.
T. Rowe Price Limited Term Bond Fund - Short Term Bond

15.
NVIT Mid Cap Index Fund - Mid Blend

16.
Dreyfus IP Small Cap Index Fund - Small Blend

17.
MFS VIT II International Value Fund - Frn Large Value

18.
American Funds International 2 Fund - Frn Large Blend










